 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
SANDOZ INC.,                       :
                                   :
                    Plaintiff,     :                        20 Civ. 5568
                                   :
     - against -                   :                     DECISION AND ORDER
                                   :
CEDIPROF, INC.,                    :
                                   :
                    Defendant.     :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

      Plaintiff Sandoz Inc. (“Sandoz”) brought this action

against Cediprof, Inc. (“Cediprof”). (See “Complaint,” Dkt.

No. 1.) Sandoz sought an Order to Show Cause and Temporary

Restraining Order (“TRO”) enjoining Cediprof from selling

levothyroxine     sodium    tablets         to     any   person   within    the

United States and covered territories other than Sandoz,

directing Cediprof to continue to fill orders and supply

levothyroxine     sodium     tablets          in     accordance      with   the

parties’   Agreement       for    Marketing          and   Distribution      of

Products dated July 31, 2002, as amended (the “Agreement”),

and   enjoining   Cediprof       from       using    Sandoz’s     confidential

information     regarding        customers          in   violation     of   the

Agreement. (See “Proposed Order to Show Cause,” Dkt. No. 4;

“MOL,” Dkt. No. 5; “Georgy Declaration,” Dkt. No. 6; and

“Hwang Declaration,” Dkt. No. 7.) Sandoz’s Complaint brings

one cause of action for injunctive relief and one cause of

                                        1
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 2 of 16



action for specific performance. (Complaint ¶¶ 27-41.) In

accordance         with    the    Court’s         Order       dated    July      20,    2020,

Cediprof      responded          on   July    23,       2020.      (See    “Opposition,”

Dkt. No. 14; “Monrouzeau Declaration,” Dkt. No. 15.) Sandoz

replied       on    July    27,       2020.    (See         “Reply,”      Dkt.     No.    19;

“Georgy       Reply       Declaration,”           Dkt.       No.   20;     “Hwang       Reply

Declaration,” Dkt. No. 21.)

     The      Court       held    a    hearing         by    telephone      on    July    27,

2020,    to    discuss       the      parties’          submissions.        (See       Docket

Minute Entry Dated July 27, 2020.) As stated on the record

at   the      hearing,       based      on        the       Court’s    review      of     the

Complaint, the parties’ briefs, the supporting declarations

and exhibits, and the relevant case law, the Court was not

persuaded          that    Sandoz       made       a        sufficiently         compelling

showing of irreparable harm such that injunctive relief was

warranted. Accordingly, the Court issued an Order denying

the request for a TRO. (See “Order,” Dkt. No. 23.) The

Court indicated in its Order that a decision memorializing

its ruling would follow. (Order at 2.) The Court now issues

this Decision setting forth in greater detail the reasons

for its Order.

                                       I.      BACKGROUND

     The parties have been business partners for seventeen

years.     Under          their       Agreement,             Sandoz       has     exclusive

                                              2
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 3 of 16



marketing     and    distribution       rights      to     a   drug   made    by

Cediprof      to    treat     hypothyroidism        (levothyroxine      sodium

tablets, or the “drug” or “product”), and Cediprof must

make every reasonable effort to manufacture and deliver the

drug to meet Sandoz’s requirements. (See Complaint ¶ 12;

Hwang Decl. ¶ 6.)           The Agreement provides for a 90-day cure

period for alleged defaults (Complaint ¶ 19) and a six-

month notice period before termination (Complaint ¶¶ 14,

20; Hwang Decl. ¶ 5). The Agreement further provides that

any “controversy, claim or dispute relating to, arising out

of, or in any way connected with [the] Agreement . . . or

the performance by either party of its obligations” must be

resolved by arbitration. (Hwang Decl. ¶ 16.) A party may

obtain “provisional remedies including injunctive relief or

specific      performance”       before      the        arbitrator    makes    a

decision. (Id.)

       Sandoz makes two arguments for why it is entitled to

injunctive     relief.       First,    Sandoz       argues     that   Cediprof

breached the Agreement by terminating it without cause. On

April 29, 2020, Cediprof alerted Sandoz to two defaults

under   the    Agreement.      One    related      to    increasing   Sandoz’s

inventory levels and the other related to its audits. On

June 19, 2020 (51 days later), Cediprof notified Sandoz

that    the    defaults       could    not   be     cured,     that    it     was

                                       3
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 4 of 16



terminating        the   Agreement      for    cause      effective     July   31,

2020, and that Cediprof would no longer supply the drug

(with    limited         exceptions)      and       was    cancelling     orders

previously submitted by Sandoz and accepted by Cediprof.

(Complaint ¶¶ 16-17.) Sandoz alleges that terminating for

cause permits Cediprof to trigger a non-compete provision

of the Agreement that prohibits Sandoz from marketing the

drug for four years. (Complaint ¶ 20.) Sandoz also alleges

that    it   has    “fully    performed       its    obligations       under   the

Agreement” and can do so through its expiration in 2022.

(Complaint ¶¶ 30, 38.)

       Second, Sandoz argues that Cediprof is violating the

Agreement’s confidentiality clause. This clause prohibits

the parties from using confidential information for five

years following termination or expiration of the Agreement.

Specifically, Sandoz alleges that Cediprof is working with

one of Sandoz’s competitors to distribute the drug, and

that as early as July 1, 2020, this distributor contacted

Sandoz’s customers and claimed to hold distribution rights

with    Cediprof.        Sandoz’s      customer        list     is   confidential

information        under     Section    12.1      of      the    Agreement,    but

Cediprof has “obtained the information during the parties’

course of dealing.” (Complaint ¶ 23.) Sandoz alleges that

Cediprof      is     using     this     information           and    confidential

                                         4
    Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 5 of 16



information       regarding     customer         volume     and      pricing         (see

Georgy Decl. ¶ 10; Complaint ¶ 24) to work with one of

Sandoz’s competitors to begin marketing and distributing

the product.

        Sandoz    commenced     arbitration           on   July     20,       2020    and

moved for a TRO and preliminary injunction the same day.

                              II.    LEGAL STANDARDS

        The standard for a TRO is the same as the standard for

a    preliminary     injunction.      A       party   seeking       a    preliminary

injunction must show “(a) irreparable harm and (b) either

(1) likelihood of success on the merits or (2) sufficiently

serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping

decidedly        toward   the   party         requesting       the      preliminary

relief.”      Citigroup     Glob.     Markets,         Inc.    v.       VCG    Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir.

2010)      (internal      quotations          omitted).       The       showing       of

irreparable harm “is the single most important prerequisite

for the issuance of a preliminary injunction.” LSSi Data

Corp. v. Time Warner Cable, Inc., 892 F. Supp. 2d 489, 501

(S.D.N.Y.         2012)    (internal           quotations         omitted).            To

demonstrate       irreparable       harm,      the    movant      must        show    “an

injury that is neither remote nor speculative, but actual

and imminent and cannot be remedied by an award of monetary

                                          5
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 6 of 16



damages.” Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir.

1999) (internal quotations omitted).

       “When        considering          a      motion        for      a     preliminary

injunction, unlike a motion to dismiss, the Court need not

accept        as      true        the        well-pleaded             allegations         in

Plaintiff[’s]         complaint.”            Victorio         v.      Sammy’s    Fishbox

Realty   Co.,       No.    14     Civ.       8678,     2014      WL   7180220,       at    *4

(S.D.N.Y. Dec. 12, 2014) (citing Incantalupo v. Lawrence

Union Free Sch. Dist. No. 15, 652 F. Supp. 2d 314, 317 n.1

(E.D.N.Y. 2009)).

                                   III.        DISCUSSION

       A. IRREPARABLE HARM

       As an initial matter, Sandoz argues that because the

Agreement      allows        it    to        seek     injunctive           relief,    such

provision is a “substantial factor” and “should be given

due weight” in the Court’s irreparable harm analysis. (MOL

at 10.) The Court is not persuaded by Sandoz’s argument in

this     regard.          While         such        provisions         merit     careful

consideration by the Court, they cannot substitute for the

factual determination of whether Sandoz has demonstrated

actual and imminent irreparable harm. None of the cases

cited    by    Sandoz      indicates           otherwise.          Indeed,     the   cases

indicate       that       contractual              stipulations        regarding          the

existence      of    irreparable          harm       are   not     dispositive.       (Id.

                                               6
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 7 of 16



(citing Alpha Capital Aktiengesellschaft v. Advanced Viral

Research Corp., No. 02 Civ. 10237, 2003 WL 328302, at *5

(S.D.N.Y. Feb. 11, 2003)).) Quite simply, a party may not

contract its way      to a finding of irreparable harm, and

where (as here) a plaintiff cannot otherwise demonstrate

irreparable harm, such provisions do not carry the day.

See, e.g., Int’l Creative Mgmt. Inc. v. Abate, No. 07 Civ.

1979, 2007 WL 950092, at *6 (S.D.N.Y. Mar. 28, 2007).

     Next, Sandoz argues that it will suffer three kinds of

irreparable harm absent the TRO and injunction, and that

monetary   damages    will    be   insufficient     to    remedy   these

harms. First, and primarily, Sandoz argues that Cediprof

will soon supply the product to another company, costing

Sandoz “market share, goodwill, and future sales” (MOL at

11 (quoting Rex Med. L.P. v. Angiotech Pharms. (US), Inc.,

754 F. Supp. 2d 616, 623 (S.D.N.Y. 2010))), and causing

reputational   harm    (id.    (citing   3M   Co.    v.     Performance

Supply, LLC, 20 Civ. 2949, 2020 WL 2115070, at *8 (S.D.N.Y.

May 4, 2020))). Sandoz argues that these harms cannot be

remedied by monetary damages alone because it will lose “an

opportunity to build and maintain an overarching customer

relationship in which Sandoz will be able to market other

products.” (Id.)



                                   7
 Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 8 of 16



       With respect to market share, the Court finds that

Sandoz’s     claims    of    financial          harm    are    compensable        with

monetary damages. Indeed, in numerous other cases involving

very similar factual scenarios -- i.e., the termination of

exclusive distribution arrangements -- the alleged harm was

determined to be compensable in monetary damages, partly

because the damages can readily be calculated based on past

dealing.     E.g.,    World        Wide       Polymers,       Inc.    v.    Shinkong

Synthetic Fibers Corp., No. 03 Civ. 8843, 2010 WL 3155176,

at *10 (S.D.N.Y. July 30, 2010) (noting that money damages

can    typically      compensate          the       breach    of     an     exclusive

distributorship       agreement);         Jackson       Dairy,       Inc.    v.   H.P.

Hood & Sons, Inc., 596 F.2d 70, 72-73 (2d Cir. 1979). In

fact, Sandoz’s arbitration demand -- currently filed under

seal -- indicates precisely how much it estimates it will

suffer in lost profits.

       Perhaps tellingly, Sandoz has left the Court entirely

in the dark in terms of the impact of its losses. Nowhere

does   Sandoz   allege       with    particularity            how    important     the

drug is to the rest of its business. Sandoz merely alleges

that   the    product       “has    been        a   cornerstone       of    Sandoz’s

business and is one of the most significant products in

Sandoz’s oral solid drug portfolio.” (Georgy Decl. ¶ 3.)

When asked at oral argument, counsel for Sandoz confirmed

                                          8
    Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 9 of 16



that the company was likely worth hundreds of millions of

dollars, and that while Cediprof was its only client for

this particular drug, Sandoz had other clients. Counsel for

Cediprof noted at oral argument that Sandoz is one of the

world’s     largest       generic      drug       manufacturers,        and   that    it

sells     numerous        other       products.1          Without      more   specific

information, the Court declines to speculate what kind of

harm Sandoz will suffer attendant to the lost profits or

any    secondary        losses.       See   Tom     Doherty       Assocs.,    Inc.   v.

Saban      Ent.,        Inc.,    60     F.3d       27,      38    (2d    Cir.    1995)

(irreparable harm may be found where “the very viability of

the plaintiff’s business, or substantial losses of sales

beyond      those        of     the     terminated          product,      have      been

threatened”        (internal          citations       omitted)).         As   Cediprof

points out, there are simply no “allegations that Sandoz’s

right to market and distribute levothyroxine is essential

to the life of its multi-million . . . dollar business”

such      that      monetary          damages       would        be     insufficient.

(Opposition        at    1.)    Nor     are       there    any    indications       that

either      party       is     insolvent.         Thus,     the       allegations     of

financial harm are addressable through damages that have



1  See Sandoz, Prescription Medicines, https://www.sandoz.com/our-
work/prescription-medicines (“We offer a broad portfolio covering all
major therapeutic areas. . . . Our products . . . are sold in more than
160 countries, [and] reach more than 500 million patients . . . .”).

                                              9
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 10 of 16



already been calculated, and to the extent they are not

addressable through damages, they are conclusory.

       Similarly,    Sandoz’s        allegations         regarding      loss     of

customer goodwill and reputational damages are conclusory.

The key case relied on by Sandoz, Rex Medical L.P., is

distinguishable;     in    that       case    the    breach      represented      a

threat to 90 percent of the plaintiff’s business, such that

goodwill and reputation were not the only things at stake.

754 F. Supp. 2d at 622-23. Sandoz also relies on 3M Co.,

but the reputational harm in that action -- a copyright

case    involving   counterfeit         N95    masks     --     threatened      the

underpinnings of 3M’s entire business. 2020 WL 2115070, at

*7 (“The 3M brand and Marks are synonymous with superior

quality.    This    is    not    a    coincidence.        For    more    than    a

century, 3M has invested hundreds of millions of dollars in

advertising and marketing products under its 3M Marks and

3M Slogan.”).

       Here, Sandoz’s allegations with respect to goodwill

and    reputation   are    not       supported      by   any    particularized

factual     pleading.       This       Court        recently      noted        that

“conclusory   statements         regarding       loss    of     reputation      are

insufficient.” Viamedia, Inc. v. WideOpenWest Fin., LLC,

No. 20 Civ. 4064, 2020 WL 3415356, at *2 (S.D.N.Y. June 22,

2020); see also Shepard Indus., Inc. v. 135 E. 57th St.,

                                       10
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 11 of 16



LLC, No. 97 Civ. 8447, 1999 WL 728641, at *8 (S.D.N.Y.

Sept.   17,    1999)   (“[C]onclusory        statements    of   loss   of

reputation and goodwill constitute an insufficient basis

for a finding of irreparable harm.”). There is nothing to

show why the termination of this Agreement would affect

Sandoz’s reputation more generally, or have any spillover

effect on any other product in Sandoz’s massive portfolio

or on any other service it offers. See also Jackson Dairy,

Inc., 596 F.2d at 72-73 (even the loss of other customers

resulting from the breach of an exclusive distributorship

agreement is compensable by monetary damages); John Paul

Mitchell Systems v. Quality King Distributors, Inc., 106 F.

Supp. 2d 462, 475 (S.D.N.Y. 2000) (similar, where “the loss

of goodwill is not permanent”); Helios & Matheson N. Am.,

Inc. v. Vegasoft Oy, No. 07          Civ. 3600, 2007 WL 1541204, at

*4   (S.D.N.Y.   May   24,   2007)     (no   irreparable     harm   where

spillover loss of business is “at best plausible, but not

probable”). The allegations regarding customer goodwill and

reputational damages are limited to the claim that Cediprof

maligned Sandoz’s reliability as a distributor, and these

allegations are insufficient. Nat’l Football League Mgmt.

Council v. Nat’l Football League Players Assoc., 296 F.

Supp.   3d    614,   625   (S.D.N.Y.    2017)    (negative      publicity

insufficient to constitute irreparable harm). Furthermore,

                                  11
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 12 of 16



even     if    Sandoz     were       to     suffer       damages        from     loss    of

goodwill, the parties’ long course of dealing will enable

the calculation of such damages. See Dexter 345 Inc. v.

Cuomo, 663 F.3d 59, 63 (2d Cir. 2011) (noting that a long

relationship between the parties “ensures that they will be

able to calculate money damages for any loss of goodwill”).

       Next,     Sandoz     argues         that    Cediprof’s         breach      of    the

Agreement’s confidentiality clause cannot be remedied by

monetary       damages         due     to        the     intangible          nature      of

confidentiality. The Court is not persuaded. Sandoz’s claim

that     Cediprof       breached          the     Agreement’s         confidentiality

clause    is    based     on    information             and    belief      and   disputed

strenuously by Cediprof. The Court credits the fact that

Marco    Monrouzeau,        Vice       President          of    Administration          and

Chief Financial Officer at Cediprof, has submitted a sworn

declaration stating unequivocally that Cediprof knew the

identity of only two of Sandoz’s customers; Cediprof also

indicated       at   oral      argument          that    it     did   not      share    the

limited information it had with Lannett, its new partner.

(See also Opposition at 13 (Cediprof “did not at any point

engage in any communications with Sandoz’s levothyroxine

customers” because it only knew two of them).) It would be

entirely       unsurprising          if,    as    the     Monrouzeau        Declaration

states,       Lannett’s     “past          experience          as   well    as    current

                                            12
    Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 13 of 16



customer relationships equipped it with a general grasp of

who     were   Sandoz’s     levothyroxine          customers.”       (Monrouzeau

Decl. ¶ 43.) The Court finds this explanation at least as

plausible      as    the   unsupported         belief   expressed     in     Gloria

Georgy’s       Reply    Declaration       that     it     was    “probable    that

Cediprof shared [confidential] information with Lannett.”

(Georgy Reply Decl. ¶ 5.) In short, the confidentiality

claims are insufficient to support a finding of irreparable

harm.2

        Finally, Sandoz argues that it will suffer irreparable

harm      because      Cediprof,     by        wrongfully       terminating    the

Agreement      for     cause,   is   triggering           the    four-year    non-

compete      provision.     Although       the    Court     makes   no   specific

finding as to whether the Agreement was likely terminated

wrongfully, even if it were, this harm is also calculable,

2  Furthermore, even if Cediprof did at any point breach the
confidentiality clause, Sandoz’s argument for why such a breach would
not be compensable through money damages is unpersuasive. Sandoz points
out that liquidated damages are often included as remedies for
confidentiality clause breaches. But if liquidated damages are typical
for breaches of confidentiality clauses, then Sandoz’s damages here
should also be capable of remediation via monetary damages. Sandoz also
argues that customer lists and pricing information is routinely
afforded trade secret protection, citing Continental Industries Group,
Inc. v. Altunkilic, 788 F. App’x 37 (2d Cir. 2019). In that case, the
Second Circuit merely noted that information including “a cost analysis
sheet, customer and supplier lists, pricing and payment terms, shipping
information, customer product mixes, employee data, and identities of
banks and officers providing trade financing terms and conditions” was
“routinely afforded trade secret protection.” Id. at 40-41. As the
Second Circuit noted, however, in general, a customer list is only
protectible as a trade secret when the list is “developed by a business
through substantial effort and kept in confidence” and “not otherwise
readily ascertainable.” North Atl. Instruments, Inc. v. Haber, 188 F.3d
38, 44 (2d Cir. 1999).

                                          13
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 14 of 16



particularly given the extensive course of dealing between

the parties. Thus, this claim is capable of remediation

with monetary damages via arbitration.

       Because      the       Court       finds     that     Sandoz        has    not

demonstrated that it will suffer irreparable harm absent

injunctive relief, it need not consider whether Sandoz has

demonstrated       a     likelihood       of    success     on    the    merits   or

sufficiently serious questions going to the merits to make

them    a   fair       ground       for   litigation       and    a     balance   of

hardships tipping decidedly in its favor.

       B. SUBJECT MATTER JURISDICTION

       In its review of the Complaint in this matter, the

Court noted a potential issue with respect to its subject

matter jurisdiction over this action. Sandoz relies on the

Agreement’s arbitration clauses and the Federal Arbitration

Act    (“FAA”)     for        subject     matter     jurisdiction,         personal

jurisdiction, and venue. (Complaint ¶¶ 4-5.) Cediprof does

not    contest         that     the       Court    may      exercise       personal

jurisdiction       over       it,    or   that    venue     is    proper    in    the

Southern District of New York.

       However, the Court has an independent obligation to

determine whether it has subject matter jurisdiction. The

FAA    “does       not        independently        confer        subject     matter

jurisdiction       on     the       federal      courts.”    Durant,       Nichols,

                                           14
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 15 of 16



Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d

56, 63 (2d Cir. 2009). That is, the FAA does not create a

federal question; there must be an independent basis for

jurisdiction. Id. With respect to diversity jurisdiction,

Sandoz alleges that it is a Colorado corporation with its

principal place of business in New Jersey and that Cediprof

is a Puerto Rican corporation, but it does not specifically

allege Cediprof’s principal place of business or the amount

in   controversy.   The   Monrouzeau      Declaration     states   that

Cediprof’s principal place of business is also in Puerto

Rico and also indicates the dollar amount at issue in the

pending arbitration. (Monrouzeau Decl. ¶¶ 6, 48.) Assuming

diversity exists and that the amount in controversy exceeds

$75,000,   the   Court    will   direct     Sandoz   to    amend   its

complaint to assert these facts. See Trans Union LLC v.

Lindor, 393 F. App’x 786, 789-90 (2d Cir. 2010).




                                 15
Case 1:20-cv-05568-VM Document 24 Filed 08/03/20 Page 16 of 16



                                  IV.     ORDER

    Accordingly, it is hereby

    ORDERED     that       the   motion    of    plaintiff   Sandoz     Inc.

(“Sandoz”)      for    a     temporary       restraining        order   and

preliminary injunction (Dkt. No. 4) is DENIED. Sandoz is

directed   to   file   an    amended      complaint    within   twenty-one

days of the date of this Order making clear the Court’s

basis for subject matter jurisdiction.

SO ORDERED.

Dated: New York, New York
       3 August 2020



                                                ________________________
                                                     VICTOR MARRERO
                                                        U.S.D.J.




                                    16
